UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF OHIO
------------------------------------------------------------------
                                                                 :
FAITH TOWNSEND,                                                  :
                                                                 :   Case No. 1:18-cv-2742
                      Plaintiff,                                 :
                                                                 :
vs.                                                              :   OPINION & ORDER
                                                                 :   [Resolving Doc. 7]
ROCKWELL AUTOMATION,                                             :
                                                                 :
                      Defendant.                                 :
                                                                 :
------------------------------------------------------------------

JAMES S. GWIN, UNITED STATES DISTRICT JUDGE:

          Pro se Plaintiff Faith Townsend alleges that she suffered racist verbal abuse from her

co-workers while working for Defendant Rockwell Automation (“Rockwell”).1 Townsend

claims that Rockwell not only failed to punish those co-workers but retaliated because of

her complaints.2

          Accordingly, Townsend brings this Title VII action.3 Defendant Rockwell moves to

dismiss.4 For the following reasons, the Court GRANTS that motion.

A.        The Court Has Subject-Matter Jurisdiction

          Defendant Rockwell states, without argument or explanation, that the Court does

not have subject matter jurisdiction.5 Rockwell is wrong. Plaintiff makes claims under

Title VII; the Court plainly has jurisdiction over cases arising under federal law.6


          1
            Doc. 1.
          2
            Id. Such retaliation included providing her inferior equipment, falsely attributing customer complaints to her,
refusing to pay her overtime, and demoting her.
          3
            Id. Originally, Townsend also brought claims under 42 U.S.C. § 1983. Id. However, because she did not allege
that the misconduct occurred under color of law, the Court dismissed her § 1983 claims. Doc. 10. Further, Townsend also
originally sued her supervisor, Robert Rodriguez. Doc. 1. However, because Rodriguez did not qualify as an employer
under Title VII, the Court dismissed Plaintiff’s claims against him. Doc. 10.
          4
            Doc. 7. Plaintiff opposes. Doc. 12.
          5
            Doc. 7 at 3. See Fed. R. Civ. P. 12(b)(1).
          6
            28 U.S.C. § 1331.
Case No. 1:18-cv-2742
Gwin, J.

B.      Plaintiff Properly Served Defendant

        Rockwell also moves to dismiss for insufficient service of process.7 It argues that

“the docket reflects that Plaintiff has not perfected proper service.”8 The docket actually

reflects the opposite.

        To serve a corporation (like Defendant), the plaintiff may deliver a copy of the

summons and the complaint to a corporate agent authorized to receive service.9 Here, an

affidavit shows that Townsend, via personal service, delivered a copy of the summons to

Robert Rodriguez, whom Plaintiff claims was authorized to receive service.10

        Defendant Rockwell does not dispute that Rodriguez was an authorized agent and

does not argue that Rodriguez did not receive the documents.11 Plaintiff served Defendant

properly.

C.      Plaintiff’s Claims Are Untimely or She Has Not Exhausted Her Administrative

Remedies

        Broadly speaking, Title VII prohibits workplace discrimination. However, Congress

tasked the Equal Employment Opportunity Commission (the “EEOC”)—not the courts—with

initial enforcement.12 Thus, before a plaintiff may bring a Title VII claim in federal court,

he must exhaust his administrative remedies by filing a charge with the EEOC and

receiving a “right-to-sue letter.”13

        Here, Townsend filed two EEOC charges regarding her allegations in this case.


        7
         Doc. 7 at 3. See Fed. R. Civ. P. 12(b)(5).
        8
         Doc. 7 at 3.
       9
         Fed. R. Civ. P. 4(h)(1)(B).
       10
          Doc. 6. Technically, Plaintiff’s agent served a security guard whom Rodriguez had authorized to receive
documents on his behalf.
       11
          See Doc. 7 at 3.
       12
          Younis v. Pinnacle Airlines, Inc., 610 F.3d 359, 361–62 (6th Cir. 2010).
       13
          Peeples v. City of Detroit, 891 F.3d 622, 630 (6th Cir. 2018).
                                                       -2-
Case No. 1:18-cv-2742
Gwin, J.

Plaintiff filed her first EEOC charge with allegations of misconduct occurring between

roughly 2007 and June 2017.14 According to Townsend, the EEOC then issued a

September 2017, right-to-sue letter.15 From that time, Townsend had ninety days to file a

civil action.16 However, Townsend filed this action in November 2018—missing her

window by about a year.17 Thus, the Court dismisses Plaintiff’s Title VII claims arising from

her first EEOC charge as untimely.18

          Townsend filed a second EEOC charge alleging misconduct occurring between

June 2017 and August 2018.19 However, Townsend has not obtained a right-to-sue letter

for this charge. Thus, Townsend has not exhausted her administrative remedies.20 The

Court dismisses Plaintiff’s Title VII claims arising from her second EEOC charge without

prejudice for failure to exhaust.

                                                        Conclusion

         For the foregoing reasons, the Court GRANTS Defendant’s motion to dismiss.

         IT IS SO ORDERED.



Dated: May 1, 2019                                                  s/        James S. Gwin
                                                                    JAMES S. GWIN
                                                                    UNITED STATES DISTRICT JUDGE




         14
              Doc. 1 ¶¶ 1–17.
         15
              Id. ¶ 17.
         16
              Tate v. United Serv. Assoc., Inc., 75 F. App’x 470, 471 (6th Cir. 2003); 42 U.S.C. § 2000e-5(f)(1).
         17
              See Doc. 1.
         18
            Although untimeliness may be excused through waiver, estoppel, or equitable tolling, Plaintiff has not argued
any of those theories here. See Hobson v. Mattis, No. 18-5306, 2018 WL 7890771, at *3 (6th Cir. Nov. 8, 2018).
         19
            See Doc. 1 ¶ 18–25.
         20
            Peeples, 891 F.3d at 630–31. Like untimeliness, failure to obtain a right-to-sue letter may be excused through
waiver, estoppel, or equitable tolling. See id. However, Plaintiff has not argued any of those theories here.
                                                              -3-
